*61The information in this case charges that on the 17th day of November, 1956, the appellant did unlawfully drive an automobile over and upon the highways of Dade County while the license issued to him by the Director of the Department of Public Safety of the State of Florida had been revoked..
The proofs offered by the state in this case established that at the time of the appellant’s arrest he had in his possession and exhibited to the highway patrolman a driver’s license duly issued to him by the Director of the Department of Public Safety of the State of Florida.
It is true that the evidence further indicates that a driver’s license that had previously been issued to the appellant by the State of Texas had been revoked by the municipal court of the City of Miami.
There is a fatal variance between the allegations of the information and the proofs offered in support thereof.
It is accordingly ordered and adjudged that the conviction appealed from be and the same is hereby reversed.